Citation Nr: 1508554	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In this case, the June 2009 rating decision originally denied entitlement to a TDIU.  Although there was no submission or communication from the Veteran that may be construed as a notice of disagreement with this decision within one year of notification of the decision, VA was nevertheless in receipt of new and material evidence within one year of the June 2009 rating decision that addressed the Veteran's employability.  38 C.F.R. § 3.156(b); see also Buie, 24 Vet. App. at 252-52; see also Bond, 659 F.3d at 1367.  Specifically, in December 2009, a VA examiner found the Veteran to have a "severely disabling" bilateral shoulder condition, and the examination report contained information from the Veteran regarding his inability to work as a result of his service-connected disabilities.  Therefore, the June 2009 rating decision denying TDIU did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the June 2009 decision is the proper determination certified for appellate review.

In September 2014, the Board remanded the case to schedule the Veteran for his requested Board hearing.  In December 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing is of record.  Thus, the Board finds that there has been substantial compliance with its September 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

FINDING OF FACT

The evidence shows that the Veteran was precluded from substantial and gainful employment due to his service-connected disabilities during the appeal period. 


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to TDIU, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify and assist is necessary.   

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities or of a common etiology are considered as one disability.  38 C.F.R. § 4.16(a).  

During the appeal period, the Veteran's service-connected disabilities included a right shoulder disability (rated as 40 percent disabling from November 12, 2009 to November 17, 2010, and rated as 30 percent disabling prior to, and subsequent to, that period), a left shoulder disability (rated as 20 percent disabling), a right elbow disability (rated as 10 percent disabling), a scar associated with the right shoulder disability (noncompensably rated), and gastroesophageal reflux disease (GERD) associated with a left shoulder disability (noncompensably rated).  

The RO has considered the Veteran's compensable disabilities a single disability that combine to a 60 percent rating for the entire appeal period, thereby satisfying the schedular criteria for an award of TDIU benefits.   

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Veteran contends that his service-connected disabilities have rendered him unemployable.  At his December 2014 Board hearing, he testified that he had undergone several operations, including three surgeries on his left shoulder, two or three surgeries on his right shoulder, and two surgeries on his right elbow.  He reported that it was very hard for him to do any type of daily activity or chores, and that his son had been living with him for the past several years and had been completing all of the chores around the house.  

The Veteran testified that he was terminated from his job at a hydroelectric facility in 2002 due to the safety issue raised by his pain medications, which included morphine and hydrocodone that had side effects of lightheadedness and dizziness.  The Veteran was subsequently able to obtain a job as a security video camera operator, but this employment ended in 2008.  While a June 2009 response from the Veteran's employer stated that he had been terminated in August 2008 for gross misconduct, it did not provide any further information regarding the circumstances of the Veteran's termination.  The Veteran has reported that he was unable to remain at that job due to his disabilities, and that his employment ended after he informed his supervisor of such.  See, e.g., July 2010 statement. 

The Veteran also testified at his Board hearing that he had subsequently tried to obtain other jobs, but was always turned away once the prospective employer found out that he took morphine and oxycodone for pain.  He reported that he had been unable to obtain even sedentary work due to his use of pain medications for his shoulder disabilities.  

In a December 2009 VA joints examination report, a VA examiner concluded that the Veteran had a "severely disabling condition of both shoulders" and was taking narcotics for pain relief.  The Veteran reported at that time that he was unable to find any type of work as the narcotics precluded almost any type of activity.  

According to an April 2010 VA orthopedic summary, the Veteran's providers "tried every treatment modality [they] can think of," including multiple surgeries, TENS therapy, injections, physical therapy, and various combinations of pain medications, but none of those modalities provided relief for the Veteran.  The VA providers had no further interventions they could offer him, and they did not feel that further surgeries would benefit him.

In November 2010, a VA examiner determined that the Veteran's shoulder disabilities caused "severe" functional impairment in six out of twelve categories of usual daily activities.  The examiner nevertheless opined that the Veteran's service-connected disabilities did not render him unemployable because his shoulder disabilities would only cause minimal impairment of sedentary activity.  Without providing an explanation, the examiner dismissed the Veteran's assertion that his use of narcotics to control his pain precluded gainful employment.  In a December 2011 VA addendum consisting of two sentences, the examiner concluded that opiate usage did not render the Veteran medically unemployable.  The examiner did not provide any discussion or explanation to support his conclusion.            

An SSA disability determination from November 2010 found the Veteran to be disabled as a result of his right shoulder, left shoulder, and right elbow conditions.  The disability determination was based entirely on VA treatment records.  In particular, the SSA determination cited a VA treatment note from March 2010 which included a medical opinion that the Veteran's shoulder disabilities had not responded to multiple forms of treatment, and that unless that Veteran was able to get his pain controlled without so many medications, he would be considered unemployable. 

SSA disability determinations are not binding on VA disability determinations.  However, in this case, the Board finds that the November 2010 SSA determination is highly persuasive, because it addressed disabilities that are all service connected, and is based on evidence that originated solely from VA treatment records.  In this case, the Board agrees that VA treatment records demonstrate that the Veteran was unemployable during the appeal period.  While a November 2010 VA examination report with a December 2011 addendum included an opinion that the Veteran was employable, this opinion is of little probative value.  The examiner did not include any supporting discussion or explanation to justify his conclusion, and he simultaneously determined that the Veteran's shoulder disabilities caused "severe" functional impairment in six out of twelve categories of usual daily activities.  Moreover, the November 2010 opinion is outweighed by a December 2009 VA examination finding that the Veteran's shoulder conditions were severely disabling and that narcotics were being taken for pain relief, as well as by a March 2010 VA medical opinion concluding that unless the Veteran was able to get his pain under control without so many medications, he would be considered unemployable. 
           
As the Veteran's service-connected disability ratings meet the schedular requirements for consideration of TDIU on a schedular basis, and as the evidence shows that the Veteran is unable to obtain and maintain gainful employment as a result of those disabilities, the assignment of TDIU benefits is warranted.


ORDER

Subject to the laws and regulations governing payment of monetary benefits, entitlement to a total disability rating based on individual unemployability is granted. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


